                Case 20-10343-LSS               Doc 5944         Filed 08/10/21         Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 ((LSS)
DELAWARE BSA, LLC,1
                                                                (Jointly Administered)

                       Debtor.


    CENTURY’S MOTION FOR ENTRY OF AN ORDER SHORTENING THE NOTICE
    AND OBJECTION PERIOD FOR CENTURY’S MOTION IN LIMINE TO BAR THE
    DEBTORS FROM OFFERING EVIDENCE IN SUPPORT OF THEIR APPLICATION
      FOR FEES ON WHICH THEY HAVE REFUSED TO PROVIDE DISCOVERY


         Pursuant to Bankruptcy Rule 9006(c), Century moves for entry of an order, substantially

in the form attached hereto as Exhibit A (the “Proposed Order”), shortening notice of Century’s

Motion in Limine to Bar the Debtors from Offering Evidence in Support of Their Application for

Fees on Which They Have Refused to Provide Discovery (the “Motion in Limine”) so that the

Motion in Limine may be heard at or before the hearing on the RSA Motion.

                                    BASIS FOR RELIEF REQUESTED

         The Motion in Limine concerns what evidence the Debtors should be allowed to introduce

at the hearing on August 12 and 13 in connection with the payment of the Coalition’s fees. Given

the RSA Motion hearing is set to begin on August 12, the relief sought by this Motion is needed

to determine what testimony and evidence may properly be offered at the hearing on the RSA

Motion before the RSA Motion hearing. The timing of this request is driven by the belated




1
 The Debtors in these Chapter 11 Cases, together with the last four digits of Debtor’s federal tax identification number,
are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325
West Walnut Hill Lane, Irving, Texas 75038.
              Case 20-10343-LSS         Doc 5944      Filed 08/10/21     Page 2 of 6




revelation that the Debtors may seek to offer testimony about the Coalition fees on which the

Debtors and Brown Rudnick have withheld documents.

       A hearing on shortened notice for the relief requested in the Motion in Limine will not

unduly prejudice other parties in interest. To the contrary, an expeditious resolution of the Motion

in Limine is in the interest of all interested parties because it will inform the proper scope of the

testimony and evidence that may be offered at the RSA Motion hearing.

       Accordingly, Century respectfully submits that sufficient cause exists to shorten the notice

period with respect to the Motion in Limine.

                  AVERMENT PURSUANT TO LOCAL RULE 9006-1(E)

       Pursuant to Local Rule 9006-1(e), Century hereby states that they have contacted the

Debtors’ counsel prior to filing the Motion in Limine and this Motion, and that the Debtors have

not consented to the relief sought by this Motion.

                                             NOTICE

       16.     Notice of this Motion has been provided to (a) the Debtors; (b) the Office of the

United States Trustee; (c) counsel to the Official Committee of Unsecured Creditors; (d) counsel

to the Tort Claimants’ Committee; (e) counsel to the Future Claimants’ Representative; (f) counsel

to the Coalition; (g) counsel to the Ad Hoc Committee of Local Councils; and (g) all parties

requesting notice in the Bankruptcy Cases pursuant to Bankruptcy Rule 2002. The Moving

Insurers submits that no other or further notice is necessary under the circumstances.

                                         CONCLUSION

       WHEREFORE, Century requests entry of an order, substantially in the form annexed

hereto as Exhibit A, granting the relief requested herein and such other and further relief as is

appropriate under the circumstances.




                                                -2-
            Case 20-10343-LSS   Doc 5944     Filed 08/10/21   Page 3 of 6




Dated: August 10, 2021           /s/ Stamatios Stamoulis
                                Stamatios Stamoulis (#4606)
                                STAMOULIS & WEINBLATT LLC
                                800 N. West Street
                                Third Floor
                                Wilmington, Delaware 19801
                                Telephone: 302 999 1540
                                Facsimile: 302 762 1688

                                O’MELVENY & MYERS LLP
                                Tancred Schiavoni (pro hac vice)
                                Gary Svirsky (pro hac vice)
                                Daniel Shamah (pro hac vice)
                                Times Square Tower
                                7 Times Square
                                New York, New York 10036-6537
                                Telephone: 212 326 2000
                                Facsimile: 212 326 2061

                                Counsel for Century Indemnity Company, as
                                successor to CCI Insurance Company, as
                                successor to Insurance Company of North
                                America and Indemnity Insurance Company
                                of North America




                                       -3-
Case 20-10343-LSS   Doc 5944   Filed 08/10/21   Page 4 of 6




                      EXHIBIT A

                    Proposed Order
                Case 20-10343-LSS               Doc 5944         Filed 08/10/21         Page 5 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 ((LSS)
DELAWARE BSA, LLC,1
                                                                (Jointly Administered)

                       Debtor.


   [PROPOSED] ORDER GRANTING CENTURY’S MOTION FOR ENTRY OF AN
 ORDER SHORTENING THE NOTICE AND OBJECTION PERIOD FOR CENTURY’S
  MOTION IN LIMINE TO BAR THE DEBTORS FROM OFFERING EVIDENCE IN
SUPPORT OF THEIR APPLICATION FOR FEES ON WHICH THEY HAVE REFUSED
                       TO PROVIDE DISCOVERY


         Upon consideration of the motion (the “Motion to Shorten”) filed by Century, for entry

of an order to shorten notice of Century’s Motion in Limine to Bar the Debtors from Offering

Evidence in Support of Their Application for Fees on Which They Have Refused to Provide

Discovery (the “Motion in Limine”) so that the Motion in Limine may be heard at the Court’s

earliest convenience before the hearing on the RSA Motion, all as more fully set forth in the Motion

to Shorten; and due and sufficient notice of the Motion to Shorten having been provided under the

particular circumstances; and it appearing that no other or further notice need be provided; and the

Court having jurisdiction to consider the Motion to Shorten and the relief requested therein in

accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware dated as of February 29, 2012; and

consideration of the Motion to Shorten and the relief requested therein being a core proceeding

under 28 U.S.C. § 157(b)(2); and this Court’s entry of a final order being consistent with Article


1
 The Debtors in these Chapter 11 Cases, together with the last four digits of Debtor’s federal tax identification number,
are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325
West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS         Doc 5944      Filed 08/10/21     Page 6 of 6




III of the United States Constitution; and venue being proper before this Court under 28 U.S.C.

§§ 1408 and 1409; and after due deliberation thereon and sufficient cause appearing therefor, it is

HEREBY ORDERED THAT:

       1.      The Motion to Shorten is GRANTED as set forth herein.

       2.      The hearing to consider the Motion in Limine will be held on ________, 2021 at

__:___ _.m. (ET).

       3.      Any responses or objections to the Motion in Limine shall be filed in advance of or

made at the hearing.

       4.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       5.      The Court shall retain exclusive jurisdiction over matters pertaining to this Order.




                                               A-2
